 654DECISIONSOF NATIONALLABOR RELATIONS BOARDThe "pretext"argument was separately made and has been discussed above; nocitation of authority is required for the proposition that an employer may discharge°an employee for a good reason,a poor reason,or no reason at all, so long as theterms of the Act are not violated.Accordingly,further discussion of this subjectseems unnecessary.Summing up,itappears that Wade and Lamont clashed over a matter involvingthe operation of Respondent's business and that Lamont discharged Wade.It alsoappears that,despite the efforts of Tubbs and Stanley,Lamont chose,for reasonsof his own not shown to be illegal under the Act, not to reinstate Wade.The recordcontains, in my opinion,no substantial evidence that union animus was a factor ineither of these decisions by Lamont and I cannot find that Respondent's dischargeof Wade or its failure to reinstate him constituted discrimination violative of Section8(a)(3) or(1) of the Act.Accordingly,I shall recommend dismissal of thecomplaint.Upon the basis of the foregoing findings of fact, and upon the entire record in the-case,I make the following:CONCLUSIONS OF LAW1.The Respondent is, and has been at all times material to the issues.in thisproceeding,an employer within the meaning of Section 2(2) of the Act,engaged incommerce within the meaning of Section 2(6) and(7) of the Act.2.The Union is a labor organization within the meaning of Section 2(5) of theAct.3.The evidence fails to establish that Respondent discharged or refused to rein-state Earnest Wade for union or concerted activities in violation of Section 8(a)(3)and (1)of the Act.RECOMMENDED ORDERThe complaint should be,and hereby is, dismissed.The Horn&Hardart CompanyandBakery and ConfectioneryWorkers'International Union of America,Local 3, Petitioner..DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9(c) (1) (A) of theNational Labor Relations Act, a hearing was held before HearingOfficer Haywood E. Banks. The Hearing Officer's rulings made atthe hearing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman McCulloch and Members Leedom andBrown].Upon the entire record in this case, the Board fords1.The Employer is engaged in commerce within the meaning ofthe Act and it will effectuate the purposes of the Act to assert jurisdic-tion herein.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer within themeaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.147 NLRB No. 88. THE HORN & HARDARTCOMPANY6554.The Petitioner seeks an election among all production and main-tenance employees including plant clericals at the Employer's com-missary where the employees are engaged primarily in the preparationof food for sale, in restaurants and cafeterias and in related activities:The Employer agrees that the proposed unit is appropriate; theparties are, however, in sharp disagreement concerning the properunit placement of certain individuals variously classified, all of whomthe Petitioner, contrary to the, Employer, would exclude.Assistant foremen, shift foremen,andrelief assistant foremen.TheEmployer's commissary operations are divided into some 10 produc-tion and maintenance departments having a total of about 1,000 em-ployees, ranging from 319 employees in the cake department down toabout 20 in assembly.The commissary is in operation 24 hours aday, 7 days a week. Some of the departments work around the clock,on three shifts, while others work only part of the day, on one ortwo shifts.Aside from general plant supervision, each departmentisunder its own supervisor or foreman who the Employer agreesshould be excluded.Additionally, each department except for assem-bly and general porters includes individuals classified as assistant fore-man and/or shift foreman; several of the larger departments alsoinclude individuals classified as relief assistant foreman.The Peti-tioner asserts that these assistant, shift, and relief foremen are statu-tory supervisors, basing this assertion largely on the ground that theyreponsibly direct employees.None of the disputed foremen can hire, discharge, or directly disci-pline employees.Their authority to make effective recommendationswith respect to such matters is, on the record before us, ambiguous.However, each of the disputed "foremen" to some extent directs thework of employees.Essentially, the difference between a shift fore-man and an assistant foreman is that the former works on a shift dur-ing the foreman's off-hours, while the latter, working at a time whenthe foreman is present, directly oversees the work of a particulargroup or section of employees.This distinction is apparently, notalways observed in practice.The relief foremen regularly work asassistant or shift foremen at least 1 day a week, and at various othertimes when the other classifications of foremen are absent. In anyevent, the record shows that the duties and responsibilities of the shift,assistant, and relief foremen are all substantially the same.It appears that the disputed foremen, unlike the departmental fore-men and supervisors, work along with the employees and are thepersons. immediately responsible for seeing that the work is done prop-erly on their shift or in their section.Further, it is clear that incarrying out their duties they. do not, for the most part, work underthe close, continuing, immediate supervision of any superior.Thus,as noted, a shift foreman is usually on duty only when his depart- 656DECISIONS OF NATIONAL LABOR RELATIONS BOARDmental supervisor is off duty, while the assistant foreman is usuallyin charge of one section of a large department having severalsectionsat different locations on various floors of the commissary. In fact,as the Employer's vice president testified, it is the assistant foremanwho is "on the floor" immediately directing the work of the employees.Although the operations are largely routine, it appears that the shiftand assistant foremen have discretion to decide nonroutine matterswithin limits not too clearly defined in the record. In addition, theassistant or shift foremen report disciplinary matters, along with theirrecommendations, to higher management which usually acts on theirsuggestions.The record further shows that the shift and assistantforemenattend supervisors' meetings; that they are paid somewhatmore thanregularemployees; and that such employees have been noti-fied concerning the "foreman" status of these individuals.Lastly, ifthe Employer's position were accepted, there would be in such largedepartments as "cake" only 1 statutory supervisorfor some 319 em-ployees working on both night and day shifts; in "bread" therewould be 1 supervisor for 69 employees; while in "kitchen" the ratiowould be 1 to 257. In all these circumstances, we find that the assist-ant and shift foremen responsibly direct employees and are thereforesupervisors within the meaning of the Act; we shall accordingly ex-clude them from the unit.'As the relief assistant foremen regularlyperform the duties of assistant foremen at least 1 day a week, we shallfor similar reasons exclude them from the unit .2Leadmen.The Petitioner takes the position that certain individ-uals classified as leadmenare ineffect assistant foremen and shouldbe excluded as Such.'The evidence does demonstrate some similaritybetween the responsibilities of the leadmen in question and those ofthe assistant foreman.Thus, all the leadmen direct to some extentthe work of other employees, and certain of them exercise their lead-man functions when the foremen are absent.However, there is no'evidence that the leadmen at any time take over the functions of theforemen, that their responsibilities include anything other than carry-ing out set instructions, or that they in general possess the responsi-bilities and authority of shiftor assistantforemen to whom they arecompared by the Petitioner. In these circumstances, we find that therecord fails to show that the disputed leadmen are supervisors.Theyare, therefore, included in the unit.Material control, order,andinmentory department employees.ThePetitioner would exclude employees in the three foregoing depart-ments as office clericals, while the Employer contends they are plantSeeMonarch Rubber Company,Inc.,129 NLRB 482;West Virginia Pulp and PaperCo., 122 NLRB 738, 741-744, 752.2United States Gypsum Company,120 NLRB 906, 909.3 The Petitioner contends that leadmen Hughes,Wright, Hoyles,Baldeon, Moeller, andAlvarez should be excluded. THE HORN & HARDART COMPANY657The employees in material.control spend 50 percent or more of their time in production areasactually handling various food materials in order to determine howmuch of the finished food productsare realizedfrom the materialsused.The work involves among other things weighing and keepingrecords of the results.Order employees handle orders received fromthe Employer's various retail restaurants and cafeterias.They totalorders for and deliver them to the production departments, and handlefor such departments any "adds or cuts" intheir orders. Employeesin the inventory department maintaina, runninginventory of, mer-chandise and stock and its disbursement to various departments. Theirwork involves not only keeping records but the actual counting ofstock in productionareasfor inventory purposes, which is done eithermonthly or weekly depending on the particular item.Thus, it isapparent that employees in the material control, order, and inventorydepartments are all directly concerned with production activities,that their work carries them 'regularly into production areas, and thatat least in material control and inventory their work involves theactual handling of stock and materials.Further, none of these em-ployees work in or out of the main office clerical area on the sixthfloor of the commissary building, but are headquartered close to pro-duction areas.4Accordingly, we find that material control, order,and inventory employees are plant clerical employees included in theunit.'Payroll employees.We find contrary to the Petitioner's positionthat the two payroll employees are plant clericals.They work underthe payroll clerk, a conceded supervisor, in an area unconnected withthe Employer's office clerical location.They are concerned withmatters affecting the payroll of production and maintenance employ-ees only, and pay some of these employees in cash. One of the pay-roll clerks also prepares employee food orders which involves writingup and distributing such orders.As the payroll employees are plantclericals,' they, too, are included in the unit.Quality control employees.The Petitioner would exclude the twoquality control employees on the grounds they are technical employees.They work primarily in the laboratory on the third floor under thesupervision of the company chemist.One of these two employeesspends his time performing bacterial and fat analysis of variousfood materials and has had either some special schooling or on-the-4 Inventory is in an area on the second floor shared with the billing employees,who areconcededly office clericals.However,it is uncontradicted that billing was located on thesecond floor solely because there was inadequate space for it in the sixth floor officeclerical area.5The Woodman Company, Inc.,119 NLRB 1784, 1788.6 SeeSolar ElectricCorporation, 128 NLRB 35, 37.756-236-65-vol. 147-43 658DECISIONS OF NATIONAL LABOR RELATIONS BOARDjob training to qualify for his work.The other employee producessamples of various new food items for possiblesale inthe Employer'sretail establishments, and her work presumably involves some train-ing.orexperience.The work of both employees takes them on occasioninto productionareas,the analyst to obtain samples, the new fooddeveloper to obtainmaterials,and sometimes to use certain equip-ment.We need not decide whether or not these employees are techni-cals; even assumingthat they are, they clearly have, we find, sufficientinterests in common with the production and maintenance to warranttheir inclusion in the unit.7They are, therefore, included.Thefirst-aid employee.The Petitioner would exclude this em-ployee as a professional.Her principal job is to give first aid toinjured or ill employees by providing items such as minor bandagesand aspirin.Any person requiring more serious care is sent to thecompany medical department which is not located in the commissary.The employee's only training for her job has been a Red Cross first-aid course.Clearly, she is not a professional."Further, as her first-aid room is located on a production floor and as her first-aid workcarries her, throughout the plant, we find that the first-aid employeehas sufficient common interests with production and maintenance em-ployees to warrant her inclusion in the unit. She is, therefore,included.Miscellaneous categories and individualswhom the Petitioner wouldexclude.The chauffeur drives an automobile for the company presi-dent.Although the record discloses that the chauffeur spends about10 percent of his time working as a porter in the commissary, wecannot determine from the testimony whether this is on a regular orintermittent basis.Accordingly, we shall permit him to vote, sub-ject to challenge."The student works as a production or maintenanceemployee full time during the summer and 1 day a week during theschool term.We find he is a regular part-time employee and, thus,in the unit.10Employee Williams Gans works in the stationery de-partment of the storeroom and stores and files various office and otherrecords.The Petitioner contends Gans is an office clerical file clerk.M. Uminger and C.. Perzan do secretarial work for supervisors ofdepartments covered by the unit.Uminger also does regular work inthe storeroom.. The Petitioner contends these two employees are also7 SeeThe Sheffield Corporation,134 NLRB.1101, 1103-1105.As Member Leedom findsthat these employees are not technicals(seeVictor Manufacturing&Gasket Company,133 NLRB 1283,1285),he deems it unnecessary to determine their unit placement on theassumption that they are technicals.8Reynolds Electricalc6Engineering Company,133 NLRB 113.Moreover,in view of herlimited training she is, unlike the first-aid attendants in this cited case, also not a tech-nical employee..e Cf.Berea Publishing Company,140.NLRB510, 519.For the reasons stated in foot-note 8 of theBereadecision,Member Leedom would exclude the chauffeur from the unit.10Taunton Supply Corp.,137 NLRB 221, 222. THE HORN & HARDART COMPANY659office clericals.As Gans, Uminger, and Perzan all work under plantsupervision, in production areas, and perform work in part relatedto production work, we find that they are plant rather than officeclerical employees; 11 they are, therefore, included.The Petitionerwould exclude the maintenance engineers who work on the boilersand other equipment, presumably because they hold engineer certifi-cates, and would also exclude storeroom employees `Elvis and Rosadobecause they work as printers.We find no merit in these contentions,and these employees are included in the unit as they clearly are en-gaged in regular production and maintenance work.The Petitionerwould also exclude James Murphy because he is a shipping and re-ceiving employee, and the parties have agreed to exclude all shippingand receiving employees. It appears from the record that exceptfor Murphy, all those working in shipping and receiving are eithersupervisors or employees of an independent contractor.Murphy, onthe other hand, is an employee of the Employer performing plantclerical work in an office adjacent to the receiving area.His immedi-ate superior is the assistant to the shipping foreman and his workis closely tied to the inventory department. In these circumstances,we find that it was not the intention of the parties that Murphy beencompassed within the stipulated shipping and receiving exclusion.He is, rather, within the stipulated plant clerical inclusion; accord-ingly, we include him in the unit.Pensioners.'t'here are a few employees whom the Employer haspensioned, but who return each year to work only a sufficient num-ber of hours to earn the $1,200 permitted annually while drawingfull social security benefits.We agree with the Petitioner that inview of their special employment status such employees do not havesufficient interests in common with regular production and mainte-ance employees to warrant their inclusion.Consequently, we excludethem.iaSick-leave employees.The Employer automatically places on leaveof absence anyone who has been sick for more than 2 months. ThePetitioner contends that 10 employees on the sick-leave list shouldbe excluded.Five 13 of these ten have not worked for the Employersince 1958.It is apparent that none of these five employees can beconsidered as having any present interest in the terms and conditionsof employment at the Employer's commissary; consequently, we ex-uThe Petitionercontendsalso that Uminger shouldbe excluded as a confidential em-ployee.This contention is withoutmerit as there is no evidencethat Umingerassists oracts in a confidentialcapacity to anyoneengaged inthe formulation,determination, andeffectuationof managementpolicy in the field oflabor relations.SeeSwift &Company,129 NLRB1391, 1393;The B.F. Goodrich Company,115 NLRB 722, 724.'Taunton Supply Corp.,supra;andHoosier.Desk Company,65 NLRB 785, 787.is The fiveare Gregorius Kohoris, Frank Ballarin,Anton Mulyk,Michael McDonough,and Peter Dachnowicz. 660DECISIONSOF NATIONALLABOR RELATIONS BOARDelude them.The other five employees 14 whom the Petitioner opposesleft on sick leave in 1962 and their present interest in and oppor-tunity for employment with the Employer is at best obscure on therecord before us.We shall, therefore, permit them to vote subjectto challenge.15In view of the foregoing we find that the following employees ofthe Employer at its commissary at 600 West 50th Street, New York,New York, constitute a unit appropriate for purposes of collectivebargaining within the meaning of Section 9(c) of the Act: All pro-duction and maintenance employees including plant clericals but ex-cluding office clerical employees, professional employees, pensioners,watchmen, guards, and supervisors as defined in the Act.[Text of Direction of Election omitted from publication.]14Louis Buzau,Frank Bronte,Kathleen Kent,Emil Seiler,and Raul Diaz.is In Its brief the Petitioner limited its objection to sick-leave employees to those listedabove.All other employees on the sick-leave list are included In the unit.Newspaper Web Pressmen Local 6, International Printing Press-men and Assistants Union of North America,AFL-CIOandColumbia Typographical Union No. 101,affiliated with Inter-national Typographical Union,AFL-CIO,Party in Interest 1andLabor Cooperative Educational and Publishing Society,Inc., Charging Party.Case No. 5-CD-90. June 2If, 1964DECISION AND DETERMINATION OF DISPUTEThis is a proceeding pursuant to Section 10(k) of the Act followinga charge filed by Labor Cooperative Educational and PublishingSociety, Inc., herein called the Employer, alleging that NewspaperWeb Pressmen Local 6, International Printing Pressmen and Assist-ants Union of North America, AFL-CIO, herein called Pressmen orRespondent, had violated Section 8 (b) (4) (i) and (ii) (D) of the Act.The charge alleges, in substance, that the Respondent induced andencouraged employees to engage in a strike or refusal to work, andthreatened, coerced, and restrained the Employer with an object offorcing or requiring the Employer to assign particular work to em-ployees represented by Respondent rather than to employees repre-sented by Columbia Typographical Union No. 101, affiliated withInternational Typographical Union, AFL-CIO.Pursuant to notice,a hearing was held before Hearing Officer Sidney Smith on Septem-ber 25, 26, and 27, 1963.All parties appeared at the hearing and1The name of the Party in Interest,hereafter called the ITII or the Printers,appears asamended at the hearing.147 NLRB No. 72.